Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to claims filed on 01/13/21.
Claims 1-30 are presented for examination.


Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawing
5.       The drawings filed on 01/13/21 are accepted by the examiner.


Claims Objections
6.	Claims 19 & 28 are objected to because of the following informalities:
7.	Claim 19 recites the clause with the optional language “operatively to” in line 2.
 In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language “operatively to” to have the limiting effect, such that the steps/functions, which follows language “operatively to”, to be performed are required (not optional) . (MPEP 2111.04).
8.	Claim 28 is also objected for the same reason as claim 19 above. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


10.	Claims 1-3, 11, 13-14, 19-21 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (hereinafter referred as Zhamg) US Patent Application Publication No. 2021/0258764 A1, in view of Lane et al. (hereinafter referred as Lane) US Patent Application Publication No. 2022/0078753 A1.
Regarding claims 1 & 19: Zhang discloses a first user equipment (UE)/a method (See FIG. 4 & Para. 0075; a user equipment (UE) 102) for wireless communication, comprising:
 a memory (See FIG. 4 & Para. 0075; a user equipment (UE) includes random access memory); and one or more processors operatively coupled to the memory, the memory and the one or more processors (See FIG. 4 & Para. 0075; a user equipment (UE) includes one or more processor) configured to: 
communicate, with a second UE (See FIG. 1A, 1B & Para. 0035; UE 102), an indication relating to physical sidelink shared channel (PSSCH) beam training (See FIG. 1A, 1B & Para. 0035; transmitting to the UE 104, during a subframe, sidelink control information (SCI) on the PSCCH ); and 
transmit, to the second UE PSSCH data (See FIG. 1A, 1B & Para. 0035-0038; transmitting MAC PDU to UE 104).
Zhang does not explicitly discloses transmit, to the second UE on symbols included in a transmission time interval data and beam training reference signals to be used by the second UE to perform beam measurements.
However, Park from the same field of endeavor discloses transmit, to the second UE on symbols included in a transmission time interval data (See FIG. 19 & Para. 0101; transmission time interval) and beam training reference signals to be used by the second UE to perform beam measurements (See Para. 0218-0219; transmitting a channel state information reference signal to the receiving UE for SL measurement and reporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include transmit, to the second UE on symbols included in a transmission time interval data and beam training reference signals to be used by the second UE to perform beam measurements as taught by Park in the system of Zgang for quickly and reliably allocating resources required to retransmit a sidelink signal (See Para. 0028; lines 1-2).
Regarding claims 2 & 20: the combination of Zhang and Park disclose a first user equipment (UE)/a method.
Furthermore, Zhang discloses a first user equipment (UE)/a method, wherein the one or more processors, when communicating the indication relating to PSSCH beam training, are configured to: receive, from the second UE, a radio resource control (RRC) communication including the indication (See Para. 0009; RRC) OR (See Park; Para. 0201).
Regarding claims 3 & 21: the combination of Zhang and Park disclose a first user equipment (UE)/a method.
Furthermore, Zhang discloses a first user equipment (UE)/a method, wherein the one or more processors, when communicating the indication relating to PSSCH beam training, are configured to: transmitting, to the second UE, a radio resource control (RRC) communication including the indication (See Para. 0009; RRC) OR (See Park; Para. 0201).
Regarding claims 11 & 28: Zhang discloses a first user equipment (UE) (See FIG. 4 & Para. 0075; a user equipment (UE) 102) for wireless communication, comprising: 
a memory (See FIG. 4 & Para. 0075; a user equipment (UE) includes random access memory); and one or more processors(See FIG. 4 & Para. 0075; a user equipment (UE) includes one or more processor) operatively coupled to the memory, the memory and the one or more processors configured to: 
receive, from a second UE physical sidelink shared channel (PSSCH) data (See FIG. 1A, 1B & Para. 0035-0038; receiving MAC PDU to UE 104); 
decode the PSSCH data received in the transmission time interval (See FIG, 1A, 1B & Para. 0035; decode the MAC PDU); and 
Zhang does not explicitly disclose receive, from a second UE on symbols included in a transmission time interval and beam training reference signals and perform beam training based at least in part on the beam training reference signals received in the transmission time interval.
However, Park from the same field of endeavor discloses receive, from a second UE on symbols included in a transmission time interval (See FIG. 19 & Para. 0101; transmission time interval)  and beam training reference signals (See Para. 0218-0219; transmitting a channel state information reference signal to the receiving UE); and 
perform beam training based at least in part on the beam training reference signals received in the transmission time interval (See Para. 0218-0219; transmitting a channel state information reference signal to the receiving UE for SL measurement and reporting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include receive, from a second UE on symbols included in a transmission time interval and beam training reference signals and perform beam training based at least in part on the beam training reference signals received in the transmission time interval as taught by Park in the system of Zgang for quickly and reliably allocating resources required to retransmit a sidelink signal (See Para. 0028; lines 1-2).
Regarding claim 13: the combination of Zhang and Park disclose a first user equipment (UE)/a method.
Furthermore, Zhang discloses a first user equipment (UE)/a method, further comprising: transmitting, to the second UE, a radio resource control (RRC) communication including an indication requesting PSSCH beam training (See Para. 0009; RRC) OR (See Park; Para. 0201).
Regarding claim 14: the combination of Zhang and Park disclose a first user equipment (UE)/a method.
Furthermore, Zhang discloses a first user equipment (UE)/a method,  further comprising: receiving, from the second UE, a radio resource control (RRC) communication including an indication relating to PSSCH beam training (See Para. 0009; RRC) OR (See Park; Para. 0201).


Allowable Subject Matter
11.	Claims 4-9, 12, 15-18, 22-27 & 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and claim objection set forth above.


Conclusion
12.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Murray et al. 2017/0367120 A1 (Title: Random access procedure in next GEN networks) (See Abstract, Para. 0121 & 0424).
	B.	Raghavan et al. 2021/0212051 A1 (Title: Method for beam management in millimeter wave relays) (See abstract, Para. 0057, 0074 & 0103).
	C.	Dutta et al. 2022/0191673 A1 (Title: Frequency range 2 non-standalone sidelink discovery) (See FIG. 1, Para. 0053, 0075 & 0143).

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469